Citation Nr: 1602174	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  10-13 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether vacatur of the June 21, 2005 Board of Veterans' Appeals decision is warranted.  

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to June 1955.  The Veteran died in July 1997.  In a September 2001 administrative decision, VA determined that a common-law marriage existed between the Veteran and the claimant and thus, she is his surviving spouse for VA purposes.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2015, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  Thereafter, the claimant filed a motion to advance the case on the docket due to serious illness.  The motion is granted herein and the appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  Evidence received in November 2000 was not timely associated with the claims folder and was not available for review at the time of the June 2005 Board decision.  

2.  At the time of his death in July 1997, the Veteran was not service-connected for any disabilities.

3.  The Certificate of Death lists the immediate cause of death as cardiac arrhythmia due to arteriosclerosis of coronary artery.  No other significant conditions contributing to death but not resulting in the underlying cause were listed.  

4.  The overall evidence supports finding that the Veteran was hospitalized for hemorrhagic fever during his service in Korea. 

5.  There is no evidence of a chronic cardiovascular disorder during service or within one year following discharge from service; and the preponderance of the evidence is against finding that the Veteran's cardiac arrhythmia due to arteriosclerosis of the coronary artery was related to active service or events therein, to include the episode of hemorrhagic fever. 


CONCLUSIONS OF LAW

1.  The criteria for vacating the June 21, 2005 Board decision are met.  38 U.S.C.A. 
§ 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).  

2.  A disability incurred in service, a disability that may be presumed to have been incurred in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.312 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

On June 21, 2005, the Board denied service connection for the cause of the Veteran's death.

In June 2008, the RO readjudicated the claim and continued the denial.  The rating decision specifically states "[s]ince our last review of your claim for service connection for the cause of death, we located additional evidence received on November 30, 2000, but not previously associated with the claims file."  

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his or her representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a).  

In this case, the Board denied the appellant's claim without considering the evidence received in November 2000.  This evidence was a private medical opinion and was relevant to the appeal.  VA was in possession of the evidence but it was not associated with the claims folder in a timely manner.  In an effort to ensure due process, the June 21, 2005 Board decision is vacated, and a new decision will be entered as if that decision had never been made.  

Service connection for the cause of the Veteran's death

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in March 2010, VA advised the claimant that the Veteran was not service-connected for the claimed cause of death.  She was notified of the evidence necessary to support a claim for Dependency and Indemnity Compensation (DIC) benefits, to include based on a disability that was not service-connected during the Veteran's lifetime.  The letter further advised her of the information she was responsible for providing and of the evidence that VA would attempt to obtain.  She was also notified as to how VA assigns effective dates.  The claim was readjudicated in the March 2010 statement of the case.  

VA has also satisfied its duty to assist.  The Veteran's service treatment records are considered fire-related.  In cases where the service records are unavailable, a heightened duty exists to assist in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Extensive efforts were made to obtain alternate records and copies of all applicable remarks for 7th MP CO & 11th Evac Hospital for the period from October 1954 to February 1955 were received.  In February 2005, a Military Records Specialist indicated that the Morning Reports received by VA were the most complete copies available and that another request to the National Personnel Records Center (NPRC) would produce the same documents.  

On review, it appears that further efforts to obtain service treatment records would be futile.  Regardless, and as discussed below, the Board concedes that the Veteran suffered hemorrhagic fever during service.  

The claims folder also contains the Certificate of Death, service personnel records, Internet articles and lay statements in support of the claim.  An autopsy report is not available as an autopsy was not performed.  A VA medical opinion was obtained in June 2015.  The examiner reviewed the evidence of record and provided a detailed opinion supported by rationale.  The Board acknowledges the examiner's statement that the Veteran's post-service cardiac history is missing from the claims folder.  In this regard, the records do not appear to be missing.  Rather, it seems the appellant was unable to identify or provide this information.  In December 2012, the RO asked the appellant to submit an authorization for release of records from Dr. W.  In January 2013, the claimant responded that she had submitted all available medical information and documentation that she had or that was available through her husband's physician. 

The appellant testified at a Board hearing and the VLJ's actions supplemented the VCAA and complied with any hearing-related duties.  

In sum, there is no evidence of any VA error in notifying or assisting the claimant that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159 (2015).

Analysis

DIC benefits are payable to a surviving spouse of a qualifying veteran who died from a service-connected disability.  38 U.S.C.A. § 1310.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a). 

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In determining whether service connection is warranted for the cause of the Veteran's death, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

The Certificate of Death shows the Veteran died in July 1997 and lists the immediate cause of death as cardiac arrhythmia due to arteriosclerosis of coronary artery.  No other significant conditions contributing to death but not resulting in the underlying cause were identified.  

The Veteran was not service-connected for any disabilities during his lifetime.  As part of the claim for service connection for the cause of death, the Board must determine whether service connection should have been granted for the disabilities resulting in his death.  In this case, cardiac arrhythmia and/or arteriosclerosis.  

A service-connected disorder is one which was incurred or aggravated by active service, or in the case of certain diseases, like cardiovascular disease, was demonstrated to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

The appellant argues that the Veteran contracted hemorrhagic fever in Korea resulting in heart damage which led to his death.  As noted, service treatment records are fire-related.  Morning reports show the Veteran was hospitalized in November 1954 in the Medical Holding Detachment of the 11th Evacuation Hospital until February 1955.  The reason for the extended hospitalization is not shown.  

In a July 2000 statement, the Veteran's brother stated that the Veteran contracted hemorrhagic fever in November 1954.  He indicated this was life threatening and the Veteran had to be taken to the hospital by helicopter and did not return to his unit until the second week of February 1955.  

A December 2012 Deferred Rating Decision states as follows:

Information obtained from the Internet and reviewed in light of the veteran's limited military records indicate[s] a probability that he did suffer hemorrhagic fever during military service; based on the fact his unit was in the combat zone that included unsanitary conditions, he served as an MP with exposure to POWs, he was hospitalized for almost 3 months during 1954-55, and hemorrhagic fever was epidemic in Korea during the Korean War.  

On review, the overall evidence supports finding that the Veteran suffered hemorrhagic fever during his service in Korea.  There is no evidence of a chronic cardiovascular disorder during service or within one year following discharge.  The question remains, however, whether the Veteran's cardiovascular disorder, which resulted in his death, was related to the hemorrhagic fever he experienced during service.  

The record does not contain post-service medical records documenting the onset of or treatment for any cardiac disorder.  At the hearing, the appellant testified that the Veteran went to rapid response clinics but he would not stay in the hospital.  He complained of shortness of breath and would take nitroglycerin pills.  The appellant further testified that they had been married about 15 years at the time he died and that he complained of shortness of breath, chest pain, etc. probably the last 5 years.  

In support of her claim, the appellant submitted a November 2000 statement from Dr. W., who indicated that he was her physician and she had asked him to review the Veteran's records.  He stated as follows:

It is noted that he had hemorragic fever while stationed in Korea.  This is an infectious disease that does effect (sic) the vasculature and causes a vasculitis type picture.  This condition could have contributed to his progression of arteriosclerosis of the coronary artery, which ultimately caused his death July [xx], 1997.  

A VA opinion was obtained in June 2015, which states as follows:

Respectfully, it is my opinion that the veteran's cause of death listed as cardiac arrhythmia and atherosclerosis of the coronary arteries are less likely as not caused by or the result of Korean hemorrhagic fever (KHF) which is caused by the Hantavirus.  Research reveal[s] that cardiovascular symptoms of this condition is noted in the late stage of the disease and it often result[s] in death within days or weeks of the initial onset of the disease.  The claim is that the veteran was treated for this condition in service between 1954-1955.  His death occurred July [xx], 1997.  Missing from the claim[s] file is the veteran's post military medical history which should include the veteran's cardiac history.  

In support of this opinion, the examiner provided extensive rationale to include a discussion of KHF, its symptoms and clinical course.  

The claims folder contains evidence both for and against the claim.  At the hearing, the representative argued that Dr. W.'s positive opinion was supported by rationale and thus, the evidence was at least in equipoise and reasonable doubt should be resolved in the claimant's favor.  

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board acknowledges Dr. W. apparently reviewed relevant records and that he provided some rationale for his opinion.  The Board, however, does not consider his statement probative because it is speculative in nature.  That is, the physician stated that the infectious disease "could have contributed" to the progression of his atherosclerosis.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).

The Board finds the VA opinion highly probative.  It was based on review of the claims folder, to include Dr. W.'s statement.  Additionally, the VA opinion was based on an appropriate evidentiary standard and was supported by extensive rationale. 

In addressing the merits of the claim, the Board has considered the various internet articles submitted which address hemorrhagic fever, its symptoms, and complications, to include cardiac insufficiency.  The Board acknowledges that medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222 (1999).  The submitted articles are not specific to this case and do not serve to establish a medical nexus.    

Finally, the Board acknowledges the claimant's sincere belief that the Veteran's death is related to service.  The claimant is not shown to possess any specialized medical knowledge and she is not competent to provide an opinion on a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Her lay assertions simply do not outweigh the well-reasoned VA opinion of record.  

In summary, the probative evidence does not relate the Veteran's cardiovascular disorders to his in-service episode of hemorrhagic fever and service connection for the cause of his death is not warranted.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.










	(CONTINUED ON NEXT PAGE)
ORDER

The Board's June 21, 2005 decision is vacated.  

Service connection for the cause of the Veteran's death is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


